Title: To Benjamin Franklin from Benjamin Gale, 15 November 1766
From: 
To: 



Dear Sir
Killingworth 15th N[ovember 1766]
Had I been apprized of your Crossing [torn] a Second time in the Service of your Country [torn; Exp]erience of past favours, and the well known [torn] temper of your Mind, I should almost have been [torn] to have Asked the favour of you, to have recom[mended] me to the notice of some Gentleman of Charecter eminent in the practice of Phisick in London, with whom You may have contracted an Acquaintance, Although I may not Flatter my self, that either the natural powers of my mind, or the advantages we enjoy in America, to obtain medical Knowledge, entitule me to the honour of such a corrispondence, yet I doubt not there are persons in Brittain as well as America, who take pleasure in rendring services to Mankind, and estimate the pleasure resulting from such kind and benevolent services, abundant satisfaction even where there is not the least prospect of returns.
But I should not at this time have diverted You, either from the Interesting and important affairs in which you are engag’d for your Country, or even presum’d to disengage you one moment from your Freind, or the many amusements of the Town, had I not been greatly Concerned for a very Valuable patient, which I have long had under my care, labouring under a dropsey, which mended a [torn], when she first put herself under my Care [torn] to be a genuine Ascites, but since [I have] been convinc’d it is a dropsey of the ovaries, by [torn] prescriptions she Hath recovered a good Appetite, and [torn] great freedom from many Complaints incident to [such] disorders, but retains her Size, the waters not being [drawn] off, either by Hydragogue Cathartics, or Diureticks.
Having lately seen in a Magazine an Account of the Effects of the Meadow Saffron, or the Colichicum Linnaei foliis planis lanceolatis erectis by Dr. Storke, Physian to the Empress Queen, and that the same had been successfully usd in one of the Hospitals in London, And as I have heard You Say, if I do not misremember, You had the pleasure of An Acquaintance with Dr. Pringle of London, I should esteem it as a very great Favour if You would be pleasd to request that Gentlemans Opinion of that Medicine, and whether it has ever been us’d in either of the Hospitals in London, and with what Success. From Long Acquaintance with Dr. Elliots Practice in the Dropsey, as well as in my own, I have never as Yet been Able to discover any one certain diuretic medicine, and should be glad to find, that even the most Deleterious poyson should have so Salutary Effect, in so deplorable a Disease. I must confess as Dr. Storke seems to lay great Stress on the most deleterious poysons for the recovery of Health, I fear there is more of Enthusiasm than reality in such prescriptions, however it must with truth be confessd, that the most powerfull Medicines, if given in undue quantities Act as poysons—if any Encouragement can be given of its success, either in the Hospitals, or by Practitioners in London, if it can be had in London and You would be pleas’d to forward me a Quantity sufficient for a full tryal in this Case, to Mr. Colden, I should gratefully Acknowledge the Favour, and most gladly pay any Expence how greatsoever it may be.

  
December 26 1766
Since transmitting my Dissertation to Dr. Huxham on the Subject of Inoculation, with some Historical Memoirs, which You did me the Honour to read, I have heard nothing from him, till Reading the Gentlemans Magazine for August Last, in the List of Books published in London, I found these Words, “It appears on the Authority of Dr. Huxham that Dr. Benjamin Gale of Connecticut in N England, since he has given Mercury and Antimony in preparing persons for Inoculation, has Lost only one patient out of 800 Inoculated whereas before he gave this Medicine, he usually lost one out of 100.”  By this it Appears Dr. Huxham had published, or made mention, of those Accounts which I transmitted to him, which the remarker suppos’d was the result of my own practice, while I only deduced the General ratio of Mortality in Mercurial, and Unmercurial Inoculation, from the practices of others, particularly in the Town of Boston ad 1720, 1752, and 1764, but as it now Appears from the Magazines, it must set me in a Disadvantageous light, [illegible] in the Colony of Connecticut, where it is well known I did not Inoculate more than 70 or 80 persons, before the practice was Interdicted by the Legislature of the Colony, wherefore I have wrote Dr. Huxham on that Subject, and presum’d to Inclose it to You, for a more safe Conveyance which I hope You will the more easily pardon, as it is with me an Interesting point, as my veracity may thereby be Calld into Question, requesting him to Set that matter in its just and true light, in the Next Magazine, your Favour herein will be most gratefully Acknowledged by Sir Your Most Oblidged Most Obedient Humble Servant
Benja Gale

  P.S. I have Inclosd the Letter to Dr. Huxham Unseald which please to read, if it Contains any thing that may offend, You will please to Suppress it. I hope You with Mr. Johnson will Concert some measures, to Extricate me from the disadvantages I lye under with regard to that Mistake which greatly troubles me which will in some measure I hope plead my Excuse for the Trouble It gives my freinds. Ut Sup.
B G
To Dr B. Franklin Esqr

 
Endorsed: Dr Gale Nov. 15. 66
